DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 23 is directed to a computer storage media. By broadest reasonable interpretation, computer storage media is construed as signals on transmission media. Therefore, the Claim is rejected for being signal per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-12, 15-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameloglu et al. (U.S. 2010/0070842 hereinafter Ameloglu) in view of Geng et al. (U.S. 2016/0216797 hereinafter Geng).
	As Claim 1, Ameloglu teaches a method comprising: 
at an electronic device with one or more processors (Ameloglu (¶0125 line 9), hardware processor), a non-transitory memory (Ameloglu (¶0125 line 11), memory), one or more input devices (Ameloglu (¶0129 line 7), a mouse), and a display (Ameloglu (¶0129 line 2), a display): 
after a first change in appearance of content in the first sub-region (Ameloglu (¶0085 line 8-14, fig. 5 item 535, ¶0086, fig. 4 item 440), user uses arrow to adjust selection region. Selection region 535 is overlaid on the content), 
	Ameloglu may not explicitly disclose while Geng teaches:
while displaying content on the display, displaying, on the display, a screen capture interface overlaid on the content (Geng (¶0048 line 8-10), screen capture interface includes virtual keys displaying on mobile terminal); 
in response to detecting, via the one or more input devices, a first input corresponding to selecting a first capture affordance within the screen capture interface (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen), capturing a first screenshot that includes currently displayed content within a first sub-region of the display to be captured, wherein the first sub-region includes less than all of the display (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen); 
after capturing the first screenshot (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen) and 
detecting, via the one or more input devices, a second input corresponding to selecting the first capture affordance (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen); and 
in response to detecting the second input, capturing a second screenshot that includes currently displayed content in the first sub-region of the display, wherein the second screenshot is different from the first screenshot (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen).  

	
	As Claim 2, besides Claim 1, Ameloglu in view of Geng teaches further comprising: 
detecting, via the one or more input devices, a delineation input corresponding to delineating a portion of the display (Ameloglu (¶0089 line 1-4), user can user free-form or drawing tool in order to define an arbitrary region for the screenshot. Arbitrary region is construed as a circle or any curve shape); and 
after detecting the delineation input, in response to detecting, via the one or more input devices, a designation input corresponding to a designation affordance within the screen capture interface, assigning the portion of the display to the first sub-region of the display to be captured (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen).

	As Claim 4, besides Claim 1, Ameloglu in view of Geng teaches further comprising: 
detecting, via the one or more input devices, a third input that corresponds to a request to modify the first sub-region (Ameloglu (¶0085 line 8-14, fig. 5 item 535, ¶0086, fig. 4 item 440), user uses arrow to adjust selection region. Selection region 535 is overlaid on the content); and 
in response to detecting the third input, modifying the first sub-region of the display to a second sub-region of the display (Ameloglu (¶0085 line 8-14, fig. 5 item 535, ¶0086, fig. 4 item 440), user uses arrow to adjust selection region. Selection region 535 is overlaid on the content).

wherein modifying the first sub-region to the second sub-region corresponds to moving the first-sub region (Ameloglu (¶0085 line 8-14, fig. 5 item 535, ¶0086, fig. 4 item 440), user uses arrow to adjust selection region. Selection region 535 is overlaid on the content). 
 
	As Claim 6, besides Claim 4, Ameloglu in view of Geng teaches wherein modifying the first sub-region to the second sub-region corresponds to resizing the first-sub region (Ameloglu (¶0089 line 1-4), user can user free-form or drawing tool in order to define an arbitrary region for the screenshot. Arbitrary region is construed as a circle or any curve shape).

	As Claim 7, besides Claim 4, Ameloglu in view of Geng teaches further comprising: 
	detecting, via the one or more input devices, a fourth input that corresponds to selecting the first capture affordance (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen); and 
in response to detecting the fourth input, capturing a third screenshot that includes currently displayed content in the second sub-region of the display (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen). 

	As Claim 8, besides Claim 7, Ameloglu in view of Geng teaches further comprising: 
after capturing the third screenshot (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen) and after a second change in appearance of content in the second sub-region (Ameloglu , 
detecting, via the one or more input devices, a fifth input corresponding to selecting the first capture affordance (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen); and 
in response to detecting the fifth input, capturing a fourth screenshot that includes currently displayed content in the second sub-region, wherein the fourth screenshot is different from the third screenshot (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen).

	As Claim 9, besides Claim 1, Ameloglu in view of Geng teaches further comprising, capturing a third screenshot that includes currently displayed content in the first sub-region in response to determining satisfaction of one or more capture conditions (Geng (¶0050 line 8-13, ¶0055, fig. 1 item 106), an DOWN+UP event is associated with a key for enabling capturing of full-screen).

	As Claim 10, besides Claim 1, Ameloglu in view of Geng teaches further comprising, saving at least one of the first screenshot or the second screenshot to a predetermined location (Ameloglu (¶0052), the application save screenshot image to a file).  

	As Claim 11, besides Claim 1, Ameloglu in view of Geng teaches further comprising, displaying, on the display, at least a first representation of the first screenshot overlaid on the content or a second representation of the second screenshot overlaid on the content (Ameloglu .  

	As Claim 12, besides Claim 1, Ameloglu in view of Geng teaches further comprising: 
in accordance with a determination that a save location is set for at least one of the first screenshot or the second screenshot (Ameloglu (¶0085 line 8-15, fig. 5 item 535), area 535 (first representation) is overlay on top of the content when the mouse is over the defined region 535), 
displaying, on the display, at least a first representation of the first screenshot overlaid on the content or a second representation of the second screenshot overlaid on the content (Ameloglu (¶0085 line 8-15, fig. 5 item 535), area 535 (first representation) is overlay on top of the content); and 
in accordance with a determination that a save location is not set for at least one of the first screenshot or the second screenshot, refrain from displaying, on the display, the first representation of the first screenshot and the second representation of the second screenshot (Ameloglu (¶0085 line 8-15, fig. 5 item 535), when the mouse are not on the region. The region is not displayed in lighter filter).

	As Claim 15, besides Claim 12, Ameloglu in view of Geng teaches further comprising, 
while displaying at least one of the first representation of the first screenshot overlaid on the content or the second representation of the second screenshot overlaid on the content (Ameloglu (¶0085 line 8-15, fig. 5 item 535), area 535 (first representation) is overlay on top of the content), 
displaying one or more respective screenshot editing interfaces each including one or more editing tools based on a respective capture-type affordance (Ameloglu (¶0096 line 7-12, ¶0093 line 6), GUI controls allow user to input annotation in a pre-format screenshot).

	As Claim 16, besides Claim 15, Ameloglu in view of Geng teaches further comprising: 
detecting, via the one or more input devices, an edit input corresponding to the representation of the first representation of the first screenshot or the second representation of the second screenshot (Ameloglu (¶0096 line 7-12, ¶0093 line 6), GUI controls allow user to input annotation in a pre-format screenshot); and 
in response to detecting the edit input, changing content included within the first representation of the first screenshot or the second representation of the second screenshot based on a particular one of the one or more respective editing tools that has focus (Ameloglu (¶0096 line 7-12, ¶0093 line 6), GUI controls allow user to input annotation in a pre-format screenshot, User can draw shapes, insert text boxes and erase portions of the drawing).

	As Claim 17, besides Claim 16, Ameloglu in view of Geng teaches further comprising: 
detecting a save input corresponding to a save affordance (Ameloglu (¶0101 line 6-8), user press a key for generate screenshot); and 
in response to the detecting the save input: 
replacing display of the respective screenshot editing interface with content displayed on the display prior to displaying the respective screenshot editing interface (Ameloglu (¶0101 line 1-2), screenshot is generated with annotations); and 
storing a modified screenshot that corresponds to the respective representation of the screenshot as changed (Ameloglu (¶0101 line 1-2), screenshot is generated with annotations).

	As Claim 18, besides Claim 1, Ameloglu in view of Geng teaches wherein the screen capture interface includes affordances including a plurality of capture-type affordances, wherein the first screenshot is captured according to a first capture-type affordance of the plurality of capture-type affordances (Ameloglu (¶0082 line 1-4, fig. 5 item 510), button allows user to capture screenshot of the entire interface) and the second screenshot is captured according to a second capture-type affordance of the plurality of capture-type affordances (Ameloglu (¶0082 line 5-7, fig. 5 item 511), button 511 allows user to create pre-cropped screenshot).

As Claim 19, besides Claim 18, Ameloglu in view of Geng teaches wherein one or more of the plurality of capture-type affordances correspond to an image screenshot (Ameloglu (¶0082 line 5-7, fig. 5 item 511), button 511 allows user to create pre-cropped image screenshot), video capture, or audio capture.  
	
	As Claim 22 and 23, the Claims are rejected for the same reason(s) as Claim 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameloglu in view of Geng in further view of Hosono et al. (U.S. 2017/0160912 hereinafter Hosono)).
	As Claim 3, besides Claim 1, Ameloglu in view of Geng may not explicitly disclose while Hosono teaches further comprising: Amendment- 3 -Atty. Docket No.: 27753-50206C1App. No.: 17/122,094 
in accordance with a determination that the first sub-region of the display overlaps with the screen capture interface, changing a position of the screen capture interface such that the screen capture interface does not overlap with the first sub-region of the display (Hosono (¶0089 line 8-11), changing position of the virtual key when the first sub-region is expanding toward and touching the key); and 
in accordance with a determination that the first sub-region of the display does not overlap with the screen capture interface, maintaining the position of the screen capture interface (Hosono (¶0089 line 6-8), capture interface is stationary when the first sub-region does not overlap with the screen capture interface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify capture key of Ameloglu in view of Geng instead be a user interface key taught by Hosono, with a reasonable expectation of success. The motivation would be to allow user to “expand an area without hiding an active keys in the base screen, allowing the user to continue operation with the key” (Hosono (¶0089)).

Claim 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameloglu in view of Geng in further view of Lu et al. (U.S. 2018/0088764 hereinafter LU)).
	As Claim 14, besides Claim 12, Ameloglu in view of Geng may not explicitly disclose while LU teaches:
	further comprising, 
in response to determining that a timeout period has expired (Lu (¶0053), after time period has elapsed), 
ceasing to display at least one of the first representation of the first screenshot overlaid on the content or the second representation of the second screenshot overlaid on the content (Lu (¶0053), preview image is not displayed after the time period has elapsed).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify capture identification of Ameloglu in view of Geng instead be a capture identification taught by LU, with a reasonable expectation of success. The motivation would be to allow “rapid exhibit the screenshot image tot her user, such that the user may check the screenshot image rapidly through the review iamge or the thumbnail without shifting to the local gallery” (LU (¶0057)).

As Claim 20, besides Claim 12, Ameloglu in view of Geng teaches further comprising: 
detecting, via the one or more input devices, an application-designation input corresponding to an application affordance within the screen capture interface (Ameloglu (¶0082 line 5-7, fig. 5 item 511), button 511 allows user to create pre-cropped screenshot); 
after detecting the application-designation input, detecting, via the one or more input devices, a fourth input corresponding to selecting the first capture affordance (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen); and 
in response to detecting the fourth input, launching an application associated with the application affordance (Geng (¶0050 line 8-13, ¶0056, fig. 1 item 107), an DOWN+UP event is associated with a key for enabling capturing of a selected region of the screen),
 Ameloglu in view of Geng may not explicitly disclose while LU teaches:
wherein a window of the application includes a representation of the second screenshot (Lu (¶0053), preview image is not displayed after the time period has elapsed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify capture identification of Ameloglu in view of Geng instead be a capture identification taught by LU, with a reasonable expectation of success. The motivation would be to allow “rapid exhibit the screenshot image tot her user, such that the user may check the screenshot image rapidly through the review iamge or the thumbnail without shifting to the local gallery” (LU (¶0057)).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameloglu in view of Geng in further view of Chandra (U.S. 2014/0358919 hereinafter Chandra).
	As Claim 21, besides Claim 1, Ameloglu in view of Geng may not explicitly disclose while Chandra teaches:
wherein the screen capture interface includes a second capture affordance for capturing screenshots of a second display different from the display (Chandra (¶0026, fig. 1 item 190), insert screenshot button allows user to capture screenshot of an external device from remote content repository).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Ameloglu in view of Geng instead be a user interface taught by Chandra, with a reasonable expectation of success. The motivation would be to allow user to rapidly find desired screenshot or other capture content (Chandra (¶0002)).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142